FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       Nos. 09-30140 & 09-30141

               Plaintiff - Appellee,             D.C. Nos. 3:08-CR-00529-JAR
                                                           3:99-CR-00122-JAR
   v.
                                                 MEMORANDUM *
 DEAN JOHN PERRI,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Oregon
                     James A. Redden, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        In these consolidated appeals, Dean John Perri appeals from the consecutive

three-month sentences imposed upon revocation of supervised release. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
       Perri contends that the sentence is unreasonable because the district court

failed to consider all of the factors under 18 U.S.C. § 3583(e), impermissibly relied

upon factors omitted from § 3583(e), and placed undue weight on his criminal

history. The record reflects that the district court did not improperly rely upon

factors omitted under § 3583(e), considered the appropriate sentencing factors, and

that the sentence below the guidelines range is substantively reasonable. See

United States v. Miqbel, 444 F.3d 1173, 1176, 1181-82 (9th Cir. 2006) (stating that

sentences imposed upon supervised release are reviewed for reasonableness and

discussing the factors a district court may consider upon imposition of such

sentence).

       AFFIRMED.




NC/Research                               2                                     09-30140